DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Systrom (US 20180248838) in view of Iyer (US 20190379622 A1) further in view of Chalon (US 20020107928 A1).

	Regarding claim 1 and 7, Systrom teaches a method comprising: 
providing a data processing system comprising a user device of a sender (User Device 104A), a user device of a recipient (User Device 104B), a message server (Server 124), and a host server (130) communicating with each other over a network (121) (Note: The examiner interprets the word “providing”  as “comprising”. Thus the 
providing a messaging application (Messaging Application 105A) configured for execution in the user device of the sender, the message server, and the user device of the recipient (Fig. 1 [0027]) (Note: The examiner interprets the word “providing”  as “comprising”. Thus the limitation “providing …” is interpreted as “comprising a list of structures…” because there’s no specific functions tied to the claimed structures.);

receiving, by the messaging application (Messaging Application 105A) in the user device of the sender, an input to send a message to a recipient (Fig. 5 Step 404; [0063] “At reference 404, user device 104A receives a request to withdraw the message.”); 
processing, by the messaging application in the user device of the sender, the message for transmittal to the recipient (Fig. 5 Step 404 and Step 414; [0063] “At reference 404, user device 104A receives a request to withdraw the message. At reference 414, user device 104A determines that the message was sent to message server 124”. Thus in between step 404 and 414, the message is processed to be transmitted to the recipient); 
detecting, by the messaging application in the user device of the sender, a request to recall a message (Fig. 5 Step 404 and Step 414; [0063] “At reference 404, user device 104A receives a request to withdraw the message.”);
determining, by the messaging application in the user device of the sender, that the message has been sent from the user device of the sender to the message server “At reference 414, user device 104A determines that the message was sent to message server 124”);
sending, by the messaging application in the user device of the sender, to the message server coupled to the user device of the recipient, a request to recall the message upon the determination that the message has been sent from the user device of the sender, (Fig. 5 Step 424; [0063] “In response, user device 104 sends a request to withdraw the message to message server 124 at reference 424.”);
wherein the request comprises a message identifier of the message sent from the user device of the sender to the message server (Fig. 5 Step 424; [0063] “The request contains a message identifier to enable message server 124 to determine which message to withdraw.”);
 determining, by the messaging application in the message server, whether or not the message has been sent from the message server to the user device of the recipient (Fig. 5 Step 534; “[0066] At reference 534, upon receiving the request to withdraw the message from user device 104A at reference 424, message server 124 determines that the message has been sent to user device 104B at reference 534.”);
recall the message in the message server for the message determined as not yet sent from the message server to the user device of the recipient, by the messaging application in the message server (Fig. 7 Step 722; [0073] If the message has not been sent, at reference 722, the messaging server terminates the processing of the message and enters the message in a blacklist. As a result, the recipient device does not receive and is prohibited from retrieving the message”); and 
recall the message in the user device of the recipient for the message determined as already sent from the message server to the user device of the recipient, by the messaging application in the user device of the recipient (Fig. 5 Step 562; [0067] “In response to the withdrawal request, user device 104B causes the message to not be displayed/further displayed (e.g., deleting or modifying the message) to a user at reference 562.”);
Systrom teaches “recall”/withdraw function but does not explicitly teach “edit”.  However, Systrom teach a “withdrawing”/recalling a message can result in a message being edited/modified (see Step 562 of Fig. 5, [0067] “In another embodiment, user device 104B modifies the message to replace the content with another content. For example, if the message included a photo or video, user device 104B modifies the message to replace the photo or video with a default image or video as a representation of the withdrawal of the message. Alternatively, the photo or video may be blurred, redacted, or otherwise obscured”).  Since Systrom teaches that the end result of a withdraw request is the message being modified/edited, Systrom’s implicitly teaches “withdraw” results in and thus is equivalent to “edit”.  
Furthermore, the examiner notes that the claim does not define what “edit” means.  Thus under BRI, Systrom’s teaching of withdrawal can be interpreted as “edit” because withdraw/deleting a message is a form of editing because editing a message can mean adding or deleting.
Iyer is added to show that the steps of withdrawing/deleting a message can be applied to not only a recall function but also the edit function.
 Iyer explicitly teach a method of processing a sent message with three different functions such as recall, delete or edit (See Fig. 3 steps 324 and 326; [0049] As shown in FIG. 3, examples of the present disclosure can also include a standalone method 300 for editing, recalling, and deleting messages.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to apply Systrom’s teaching of “withdraw/recall” the message to also perform the edit function as taught by Iyer so that the system provides a user friendly feature by providing the user the chance to correct a typographical error.
However, Systrom does not explicitly teach “without a time limit for editing the message”.  In an analogous art, Chalon teaches a user is able to edit without a time limit ([0030] “the triggering event may take the form of the system initializing a time delay once the email is presented to and opened by the sender. If he sender reviews (opens) the email, checks that it satisfies the transmission criteria, and makes no amendments or does not abort the sending process (107, 108) the email is automatically transmitted to the recipients. If a time delay is implemented, and it lapses while the email is open, the email is not sent while the email is open.” Thus this means that the editing can still go on even though the time delay has already ended, which means time limit does not applied if the email is opened.)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective date of the invention to modify Systrom’s of sending message to also include Chalon’s teaching of editing without a time limit as a user friendly feature which allows the user sufficient or additional time to edit the message and not be interrupted and limited by a time constraint.

Regarding claim 2 and 8, Systrom, Iyer and Chalon teach the method of claim 1, wherein the detection comprises of detecting, by the messaging application in the user device of the sender, a touch or tap of a representation of the recipient on a display of the user device (Systrom [0007] The request from the user to withdraw the message may be provided by the user in a variety of ways, such as rapidly shaking the user device, touching/tapping a representation of the recipient on a display of the user device,).

Regarding claim 15 and 16, Systrom, Iyer and Chalon teach the method of claim 1, wherein the message comprises one or more of text, audio, image, video, and animations (Systrom, [0003] “The communications may be through users sending each other messages, which may include one or more audios, videos, and/or images.”).


Regarding claim 17 and 19, Systrom, Iyer and Chalon teach the method of claim 1, further comprising, the messaging application in the message server of the recipient sending a notification of a result of the request to edit the message back to the Iyer, See Fig. 3; step 330; [0061] “In this manner, the 200 OK indicates not only that the recipient UE 304 properly received the message, but that the stored message has been successfully edited. At 330, the RCS server 306 can relay the 200 OK to the sender UE 302, completing the process.”)  

Regarding claim 18 and 20, Systrom, Iyer and Chalon teach the method of claim 1, further comprising, the messaging application in the user device of the recipient sending a notification of a result of the request to edit the message back to the user device of the sender via the message server when the message is edited by the messaging application in the user device of the recipient (Systrom [0091] “sending a notification of a result of the withdrawal request toward the mobile device”; Iyer, Fig. 3; step 330; [0061] “In this manner, the 200 OK indicates not only that the recipient UE 304 properly received the message, but that the stored message has been successfully edited. At 330, the RCS server 306 can relay the 200 OK to the sender UE 302, completing the process.”)  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-8 and 15-17 have been considered but are moot because the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646